Exhibit 10.5
 
UNITED CAPITAL CORP.


INDEMNITY AGREEMENT




This Indemnity Agreement (the “Agreement”) is made as of _____________, by and
between UNITED CAPITAL CORP., a Delaware Corporation (the “Company”), and
__________________, (the “Indemnitee”), a director of the Company.


WHEREAS, the Indemnitee is currently serving as a director of the Company and in
such capacity renders valuable services to the Company; and


WHEREAS, the Company has investigated whether additional protective measures are
warranted to adequately protect its officers and directors against various legal
risks and potential liabilities to which such individuals are subject due to
their position with the Company and has concluded that additional protective
measures are warranted; and


WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to continue to serve as officers and directors of the
Company and its subsidiaries, the Board of Directors has determined, after due
consideration, that this Agreement is reasonable and prudent and necessary to
promote and ensure the best interests of the Company and its stockholders;


NOW, THEREFORE, in consideration of the continued services of the Indemnitee as
provided below, and other good and valuable consideration, the company and the
Indemnitee do hereby agree as follows:


1.      Definitions.    As used in this Agreement:


(a)       The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought in the name of the Company
or otherwise and whether of a civil, criminal or administrative or investigative
nature, by reason of the fact that the Indemnitee is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, whether or not he is
serving in such a capacity at the time any liability or Expense (hereinafter
defined) is incurred for which indemnification or reimbursement is to be
provided under this Agreement.


(b)       The term “Expenses” shall include, without limitation, legal fees,
disbursements and retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative proceedings or
appeals, amounts paid in settlement by or on behalf of Indemnitee, and any
expenses of establishing a right to indemnification, pursuant to this Agreement
or otherwise, including reasonable compensation for time spent by the Indemnitee
in connection with the investigation, defense, appeal or settlement of a
Proceeding or any action to establish a right to indemnification pursuant to
this Agreement or otherwise for which he is not otherwise compensated by any
third party even if he is not then regularly employed by the Company or
subsidiary or an affiliate thereof.  The term “Expenses” does not include the
amount of judgments, fines, penalties or ERISA excise taxes actually levied
against the Indemnitee.


(c)       Discharge by the Company of Indemnitee’s employment for “cause” shall
mean termination upon (i) the willful and continued failure by Indemnitee to
substantially perform his material duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to Indemnitee by the
Board, which demand specifically identifies the material duties that the Board
believes that Indemnitee has not substantially performed, or (ii) the willful or
grossly negligent engaging by Indemnitee in conduct that is materially injurious
to the Company, monetarily or otherwise, or that involves fraud or dishonesty by
the Indemnitee.
 

--------------------------------------------------------------------------------




2.      Agreement to Serve.     The Indemnitee agrees to continue to serve as a
director of the Company at the will of the Company for so long as Indemnitee is
duly elected or appointed or until such time as Indemnitee tenders a resignation
in writing.


3.      Indemnification in Third Party Actions.     The Company shall indemnify
the Indemnitee in accordance with the provisions of this section if the
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the name of the
Company to procure a judgment in its favor), by reason of the fact that the
Indemnitee is or was a director, officer, employee or agent of the Company, or
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, against all Expenses actually and reasonably incurred by the
Indemnitee in connection with the defense or settlement of such Proceeding and
judgments, fines, penalties and ERISA excise taxes (including all interest,
assessments and other charges paid or payable in respect thereto) actually
levied against the Indemnitee, to the fullest extent permitted by Delaware law;
provided that any settlement shall be approved in writing by the
Company.  Notwithstanding the foregoing, any and all obligations of the Company
to indemnify the Indemnitee in accordance with the provisions of this section
shall cease upon the discharge from employment, for cause, of the Indemnitee by
the Company.


4.      Indemnification in Proceedings by or in the Name of the Company.  The
Company shall indemnify the Indemnitee in accordance with the provisions of this
section if the Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any Proceeding by or in the name of the Company to procure
a judgment in its favor by reason of the fact that Indemnitee was or is a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such proceeding, to the fullest extent permitted by
Delaware law.  Notwithstanding the foregoing, any and all obligations of the
Company to indemnify the Indemnitee in accordance with the provisions of this
section shall cease upon the discharge from employment, for cause, of the
Indemnitee by the Company.


5.      Conclusive Presumption Regarding Standard of Conduct.       If a
determination is required to be made as to compliance by the Indemnitee with the
relevant standards of conduct as defined by Delaware law for indemnification
pursuant to this Agreement or concerning the rights of the Indemnitee to
payments for indemnification and advancement of Expenses under this Agreement or
any other agreement or Company By-Law now or hereafter in effect relating to
claims for indemnification, the Company shall seek the written opinion of
independent counsel as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law, and the Company shall
indemnify the Indemnitee to the full extent set forth herein to the extent
permitted in such written opinion.  Such counsel shall be selected by the
Company and approved by the Indemnitee (which approval shall not be unreasonably
withheld).  The Company agrees to pay the fees and disbursements of such counsel
referred to above.


6.      Indemnification of Expenses of Successful Party.     Any other
provisions of this Agreement to the contrary notwithstanding, to the extent that
the Indemnitee has been successful in defense of any Proceeding or in defense of
any claim, issue or matter therein, on the merits or otherwise, including,
without limitation, the dismissal of a Proceeding without prejudice, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred in connection therewith to the fullest extent permitted by Delaware
law.


7.      Advances of Expenses.     The Expenses incurred by the Indemnitee in any
Proceeding shall, at the written request of the Indemnitee, be paid in full by
the Company in advance of the final disposition of the Proceeding, and on no
less than a bi-monthly basis, upon submission in each instance of documentation
of such Expenses actually and reasonably incurred by the Indemnitee and not
previously paid by the Company; provided that if Delaware law in effect at the
time so requires, the Indemnitee shall undertake in writing to repay all such
amounts to the extent  that it is ultimately determined that the Indemnitee is
not entitled to indemnification.
 

--------------------------------------------------------------------------------




8.      Partial Indemnification.     If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, actually and reasonably incurred by Indemnitee in the
investigation, defense, appeal or settlement of any Proceeding or for some or a
portion of judgments, fines, penalties or ERISA excise taxes actually levied
against the Indemnitee, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Indemnitee for the portion of such
Expenses, judgments, fines, penalties or ERISA excise taxes to which the
Indemnitee is entitled.


9.      Indemnification Procedure; Determination of Right to Indemnification.


(a)       Promptly after receipt by the Indemnitee of notice of the commencement
of any Proceeding, the Indemnitee shall, if a claim in respect thereof is to be
made against the Company under this Agreement, notify the Company of the
commencement thereof.  The omission so to notify the Company shall not relieve
it from any liability that it may have to the Indemnitee (i) hereunder unless,
and then only to the extent that, the Company has been prejudiced by such
omission, or (ii) otherwise than under this Agreement.


(b)       If a claim for Expenses properly made under this Agreement is not paid
by the Company within 30 days of receipt of written notice, the right to
indemnification as provided by this Agreement shall be enforceable by the
Indemnitee in any court of competent jurisdiction.  It shall be defense to any
such action (other than an action brought to enforce a claim for Expenses
incurred in defending any Proceeding in advance of its final disposition where
the required undertaking, if any is required, has been tendered to the Company,
unless the Company is acting under advice of counsel pursuant to Section 5
hereof) that the Indemnitee has failed to meet a standard of conduct that makes
it permissible under Delaware law for the Company to indemnify the Indemnitee
for the amount claimed.  The burden of proving that indemnification is not
appropriate shall be on the Company.  Neither the failure to have made a
determination prior to the commencement of such action that indemnification or
advances met the applicable standard of conduct, nor an actual determination
that the Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that the Indemnitee has not met
the applicable standard of conduct.


(c)       The Indemnitee’s Expenses incurred in connection with any action
concerning the Indemnitee’s right to Indemnification or advances in whole or in
part pursuant to this Agreement shall also be indemnified by the Company
regardless of the outcome of such action, unless the underlying claim as to a
right of indemnification was not made in good faith or was frivolous.


(d)       With respect to any proceeding for which indemnification is requested,
the Company will be entitled to participate therein at its own expense and,
except as otherwise provided below, to the extent that it may wish, the Company
may assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee.  After notice from the Company to the Indemnitee of its election to
assume the defense of a Proceeding, the Company will not be liable to the
Indemnitee under this Agreement for any legal or other Expenses subsequently
incurred by the Indemnitee without the prior written consent of the Company in
connection with the defense thereof other than as provided below.  The Company
shall not settle any Proceeding in any manner that would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent.  The
Indemnitee shall have the right to employ counsel in any proceeding, but the
fees and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee,
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded, based on
written advice of counsel, that there are conflicting legal defenses between the
Company and the Indemnitee in the conduct of the defense of a Proceeding, or
(iii) the Company shall not in fact have employed counsel to assume the defense
of a Proceeding, in each of which cases the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company and shall be payable
as provided in and subject to Section 7 hereof.  The Company shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Company or as to which the Indemnitee has made a reasonable conclusion, based on
written advice of counsel, that there are conflicting legal defenses between the
Company and the Indemnitee.
 

--------------------------------------------------------------------------------




10.           Limitations on Indemnification.     No payments pursuant to this
Agreement shall be made by the Company:


(a)       To indemnify or advance Expenses to the Indemnitee with respect to
Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statue or law or
otherwise as required under Delaware law, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if a
majority of the Board of Directors finds it to be appropriate;


(b)       To indemnify the Indemnitee for any Expenses, judgments, fines,
penalties or ERISA excise taxes for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy, except in respect of
any excess beyond the actual amount of payment under such insurance;


(c)       To indemnify the Indemnitee for any Expenses, judgments, fines or
penalties sustained in any Proceeding for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16 (b) of the Securities Exchange Act of 1934 (the
“Exchange Act”), the rules and regulations promulgated thereunder and amendments
thereto or similar provisions of any federal, state or local statutory law; or


(d)       If a court of competent jurisdiction shall finally determine that any
indemnification hereunder is unlawful, from which determination all rights of
appeal have been exhausted or lapsed.


11.           Limitation of Actions and Release of Claims.     No proceeding
shall be brought and no cause of action shall be asserted by or on behalf of the
Company or any subsidiary against the Indemnitee, Indemnitee’s spouse, heirs,
estate executors or administrators after the expiration of two years from the
act or omission of the Indemnitee upon which such Proceeding is based; however,
in a case where Indemnitee fraudulently conceals the facts underlying such cause
of  action, no Proceeding shall be brought and no cause of action shall be
asserted after the expiration of two years from the earlier of (i) the date the
Company or any subsidiary of the Company discovers such facts, or (ii) the date
the Company or any subsidiary of the Company could have discovered such facts by
the exercise of reasonable diligence.  Any claim or cause of action of the
Company or any subsidiary of the Company including claims predicted upon the
negligent act or omission of the Indemnitee, shall be extinguished and deemed
released unless asserted by filing of a legal action within such period.  This
section shall not apply to any cause of action that has accrued on the date
hereof and of which the Company has no actual knowledge apart from the
Indemnitee’s knowledge.


12.           No Presumption.     For purposes of this Agreement, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.


13.           Indemnification Hereunder Not Exclusive.     The indemnification
provided by this Agreement shall not be deemed to limit or preclude any other
rights to which the Indemnitee may be entitled under the Certificate of
Incorporation, the By-Laws, any agreement, any vote of stockholders or of
disinterested directors, Delaware Law, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity on behalf of
the Company while holding such office.  To the extent that a change in the
Delaware General Corporation Law (whether by statue or judicial decision)
permits greater indemnification by agreements than would be afforded under the
By-Laws or this Agreement, as then in effect, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.
 

--------------------------------------------------------------------------------




14.           Successors and Assigns.     This Agreement shall be binding upon,
and shall inure to the benefit of the Indemnitee and Indemnitee’s heirs,
personal representatives and assigns, and the Company and its successors and
assigns.


15.           Separability.     Each provision of this Agreement is a separate
and distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.  To the extend required, any provision of this
Agreement may be modified by a court of competent jurisdiction to preserve its
validity and to provide the Indemnitee with the broadest possible
indemnification permitted under Delaware law.


16.           Savings Clause.     In the event this Agreement or any portion
thereof is invalidated on any ground by any court of competent jurisdiction,
then the Company shall nevertheless indemnify Indemnitee as to expenses,
judgments, fines, penalties or ERISA excise taxes with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated or by any applicable provision of the law of
Delaware or the law of any other jurisdiction.


17.           Interpretation; Governing Law.     This Agreement shall be
construed as a whole and in accordance with its fair meaning.  Headings are for
convenience only and shall not be used in construing meaning.  This Agreement
shall be governed and interpreted in accordance with the laws of the State of
Delaware governing contracts executed and performed in Delaware.


18.           Amendments.     No amendment, waiver, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
the party against whom enforcement is sought.  The indemnification rights
afforded to the Indemnitee hereby are contract rights and may not be diminished,
eliminated or otherwise affected by amendments to the Company’s Certificate of
Incorporation, By-Laws or other agreements including directors’ and officers’
liability insurance policies.


19.           Counterparts.     This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when signed by or on behalf of each party and delivered to the other.


20.           Notices.     Any notice required to be given under this Agreement
shall be directed to the Company at
______________________________________________________________________, with a
copy to ______________________________________________________________________,
and to the Indemnitee at ___________________________________________________, or
to such other address as either shall designate in writing.


21.           Subject Matter.     The intended purpose of this Agreement is to
provide for indemnification, and this Agreement is not intended to affect any
other aspect of any relationship between Indemnitee and Company.


IN WITNESS WHEREOF, the Indemnitee has executed this Agreement and the Company
has caused this Agreement to be executed by its duly authorized officer as of
the date first written above.


INDEMNITEE
   
Name:
   
UNITED CAPITAL CORP.
   
By:


